Title: From John Adams to Benjamin Franklin, 22 September 1778
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Passi September 22 1778
     
     In order that I We may be understand one another, Upon looking over the Account of the Expenditure of the Money for which We have jointly drawn upon the Banker Since my Arrival at Passi, I find some Articles charged, for Similar ones to which I have paid in my seperate Capacity. I dont mean to be difficult about these Things but that each of Us may We may have a Plan, for the future, I beg leave to propose. That the Wages and Expences of the Maitre D’hotel and Cook, and of all the servants, their Cloaths and every other Expence for them, the Wages, Cloaths and other Expences of the Coachman, the Hire of the Horses and Carriage, the Expences of Postage of Letters, of Expresses to Versailles and Paris, and else where of Stationary Ware, and all the Expences of the Family, should be paid out of the Money to be drawn from the Banker by our joint order.
     If to these, Dr. Franklin chuses to add the, Washer womans Accounts, for our servants &c. as well as ourselves, I have no objection. Receipts to be taken for Payments of Money, and each Party furnished with a Copy of the Account and a sight of the Recipts once a Month if he desires it.
     The Expence of a Clerk for each, may be added if Dr. Franklin pleases or this may be a seperate Expence, as he chuses.
     Expences for Cloaths Books and other Things and transient pocket Expences to be seperate.
     Or if any other Plan is more agreable to Dr. Franklin, Mr. Adams begs him to propose it.
     The accounts for our sons at school may be added if Dr. Franklin chooses it, to the General Account—or other wise. For my own Part, when I left America I expected, and had no other Thought, but to be at the Expence of My sons subsistence and Education here in my private Capacity, and I shall still be very contented to do this, if Congress should desire it. But while other Gentlemen are maintaining and educating large familys here, and enjoying the exquisite Felicity of their Company at the Same time, perhaps Congress may think it proper to allow this Article to Us as well as to them, and I am sure I do not desire it, nor would I choose to accept it, if it was not allowed to others, altho, perhaps the Duties Labours and Anxieties of our station may be as greater as that of than those of others.
     I am sir your Inmate and obedient servant
    